Title: From George Washington to Brigadier General Charles Scott, 5 October 1778
From: Washington, George
To: Scott, Charles


          
            Dear Sir.
            Head Quarters Fish kill 5th Octbr 1778.
          
          I was favoured with your letter of yesterday early this morning.
          Gen. Gates writes me of the 4th Inst. that “two sailors belonging to Cape Cod, who made their escape from the prison ship last monday night arrived here; they declare, that the British fleet of men of war, sailed ten days ago in quest of the French fleet.”
          Tho’ I think this relation somewhat improbable, and the fact of such notoriety as could hardly have escaped our different observers, yet we should endeavour at an immediate explanation. the importance of the measure must appear to you at first view, and will direct you to those means already in your power to have it ascertained, or to such others as may seem better calculated for a speedier determination. You will give me the result of your inquiry on this subject as soon as obtained.
          I am also informed of a violent epidemic disease brought in Byrons fleet It is said to be of ready communication and very destructive in its consequences. It may be proper to know the truth of this matter, as well as prudent to attend to those sailors &c. who may desert or 
            
            
            
            come out of New-york—least it should creep into the army or country. I am Dr Sir Yours &c.
          
            G. W——n
          
        